Citation Nr: 1129846	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's claim for service connection for hypertension.   

In April 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has returned to the Board and is again ready for appellate review.


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences hypertension.

2.  The probative medical evidence of record shows that the Veteran's current hypertension is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected diabetes mellitus, and his hypertension did not manifest within one year after service discharge.


CONCLUSION OF LAW

The Veteran's hypertension is not due to or aggravated by his service-connected diabetes mellitus, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in January 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim of service connection for hypertension on a direct or secondary basis; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the January 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the August 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, a VA medical examination and opinion regarding the nature and etiology of his hypertension, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

As noted above, the Board remanded the Veteran's claim for further development in April 2010.  A claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this case, the Board remanded the Veteran's claim for a VA medical examination and opinion to address the nature and etiology of his current hypertension.  The Board further notes that in any situation in which VA undertakes to provide a VA examination or obtain a VA opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

The Veteran was provided with such an examination in June 2010, who then referred the Veteran's claim to a cardiac specialist who provided an opinion in August 2010 regarding the nature and etiology of the Veteran's hypertension.  The Board notes that the Veteran's examination was conducted by a qualified medical professional.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner, having completed medical education and training, thus fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions).  Further, the opinion was also provided by a qualified medical examiner.

The Board requested that a VA medical opinion to address the etiology of the Veteran's hypertension.  The August 2010 VA medical opinion indicated that a clear date of onset or a reliable etiology could not be established.  However, the reviewing physician indicated that the most likely causal and aggravating factors were obesity and/or genetic components.  The Board notes that the that the United States Court of Appeals for Veterans Claims (Court) has held that particular care must be taken when a VA medical examiner indicates that an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (When an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes).  In this case, the reviewing physician indicated that there was simply insufficient history for a more certain statement regarding etiology, indicating that there were some indications of elevated blood pressure in December 1974 and November 1989, but these readings were insufficient to establish a diagnosis of hypertension during that time period.  It is clear that the lack of additional blood pressure testing during this period cannot be remedied in the present moment.  Therefore, the reviewing physician has clearly explained the basis for the inability to provide a certain etiology for the Veteran's hypertension.  

Even so, the examiner has indicated that it is less likely than not that the Veteran's hypertension is due to his military service or due to or aggravated by his service-connected diabetes mellitus.  Therefore, the reviewing physician has provided the necessary opinion required by the Board, and satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

The Board notes that the Veteran has submitted statements in August 2010 and March 2011, indicating that he had missed a scheduled examination.  In reviewing the findings provided by the June 2010 examiner and the August 2010 VA reviewing physician who provided the requested etiology, there is no indication further examination of the Veteran was necessary to support the opinion provided, or even that any further examination of the Veteran had been scheduled.  In this regard, the Board notes that in an original claim for service connection where a Veteran fails to report for an examination 38 C.F.R. § 3.655(b) directs that the case be rated on the evidence of record.  However, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In this instance, the record does not indicate that any further examination of the Veteran is necessary, nor has the Veteran provided any evidence to show that further examination is necessary.  Consequently, the Board concludes that no further examination is warranted and a remand for a new examination would only result in delay of final adjudication of the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the Board finds that a remand for an additional examination of the Veteran is not warranted at this time.  

Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the May 2011 SSOC.  The Board is therefore satisfied as to substantial compliance with its April 2010 remand directives.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, such cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis -Service Connection for Hypertension, to Include as Secondary to Service-Connected Diabetes Mellitus

The Veteran has claimed that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  See the Veteran's August 2008 substantive appeal (VA Form 9); see also the private treatment record dated in January 2007 from R. Phelps, MD.  As such, the Veteran has clearly raised the issue of service connection by aggravation.  Furthermore, the AOJ provided a VA medical examination in March 2007 that indicated that his hypertension began in 1969, raising the possibility that the Veteran's hypertension may be directly connected to the Veteran's service.  See also the Veteran's July 2007 statement.  

The Board is required to consider all issues raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board must consider all theories of entitlement raised by the Veteran and the record, including whether or not the Veteran's hypertension is directly due to his military service, or secondary to his service-connected diabetes mellitus, and/or if the Veteran's hypertension may have been aggravated beyond the natural progression by the Veteran's service-connected disorders.

The first requirement for any service-connection claim - on either a direct or a secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, the AOJ provided a VA medical examination in March 2007, at which time the examiner indicated that the Veteran is currently experiencing hypertension.  The Veteran also submitted a private treatment record dated in January 2007 from Dr. Phelps, which indicated that the Veteran currently experiences hypertension.  Finally, the June and August 2010 reviewing VA physicians have also endorsed the diagnosis of hypertension.  Therefore, it is clear that the Veteran has been diagnosed with hypertension, and therefore, that this disorder may be considered for the possibility of service connection on a direct or secondary basis.  

Consequently, the determinative issue is whether the Veteran's current hypertension is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding the issue of service connection on a secondary basis, in the December 2007 rating decision, the Veteran was granted service connection for diabetes mellitus, which may be connected to his current acquired hypertension on a secondary or aggravated basis based on competent medical evidence.  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  

In regards to the competent medical evidence of a connection between the Veteran's hypertension and his service-connected diabetes mellitus, the Board is presented with one favorable medical opinion, and two unfavorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran has provided a private treatment record from R. Phelps, M.D., dated in January 2007, which indicated that the Veteran's "blood pressure is probably aggravated and triggered by the diabetes."  Dr. Phelps, is a qualified medical examiner; however, the probative value of this medical record is lessoned due to the failure of Dr. Phelps to provide the specific basis for his opinion and conclusions.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Simply stating that the opinion is based on the record without some further explanation does not allow the Board to review the underlying bases of the conclusions reached.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  As such, the failure of Dr. Phelps to provide any rationale or explanation to support his conclusions substantially reduces the probative weight of his opinion.  

In regards to the two negative opinions, the first was provided by the VA medical examination of March 2007.  At that time, the examiner concluded that the Veteran's hypertension was not a complication of his diabetes mellitus, and indicated that "essential hypertension [was] more likely."  Unfortunately, the VA medical examiner's opinion fails to explain the rationale for the conclusions provided.  As such, the March 2007 VA medical examination also is not adequately supported to allow adequate review of the opinion provided.  See Nieves-Rodriguez; Stefl, supra.  

However, the Veteran was provided a second opinion in August 2010.  At that time, the reviewing VA physician provided a thorough review of the Veteran's current hypertension and the medical evidence of record, and reviewed the findings of the June 2010 examiner.  The reviewing physician concluded that the Veteran's hypertension was most likely caused and aggravated by obesity and genetic factors, and that the Veteran's diabetes mellitus is "less likely (<50%)" the cause or aggravating factor, despite some evidence of correlation between diabetes mellitus and hypertension.  This opinion was provided by a qualified medical professional, and was provided by a physician with no interest in the outcome of the Veteran's claim, lending greater probative weight to this opinion.  The August 2010 reviewing VA physician's opinion was based on a review of the evidence of record, and included a rationale for the opinion reached.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the August 2010 opinion is of greater probative weight than the positive medical opinion from Dr. Phelps or the negative March 2007 opinion; and the competent medical evidence of record weighs against any finding of direct service connection for the Veteran's hypertension.  

Finally, the Board notes that the Veteran has indicated his belief that his hypertension is caused or aggravated by his diabetes mellitus.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnosis, his statements with respect to any connection between his hypertension and his service-connected diabetes mellitus are of little or no probative value for diagnosing the etiology of his disorder.  Therefore, the Board concludes that the probative medical evidence of record indicates the Veteran's current hypertension is not caused, or aggravated by his service-connected diabetes mellitus.  

Turning to service connection for hypertension on a direct basis, the first direct competent medical evidence of a diagnosis of hypertension dates from the January 2007 private treatment record from Dr. Phelps.  The Board also notes that the March 2007 VA medical indicated that the Veteran was first diagnosed with hypertension in 1969.  However, the March 2007 VA examiner did not state on what basis 1969 was given as the date of onset of the Veteran's hypertension, reducing the probative weight of this statement.  See Nieves-Rodriguez; Stefl, supra.  In this regard, the Veteran was provided with a medical examination at the time of his separation from active military service in August 1968, which did not find any hypertension, and indicated that the Veteran's heart was normal at that time.  The Veteran also signed a medical history that indicated that he was not aware of any history of high blood pressure.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Furthermore, the Board notes that in August 2010 the reviewing VA physician specifically noted that the Veteran's blood pressure readings were normal at the time of his separation from active military service.  

The Veteran has not provided any evidence to indicate that he received a competent diagnosis of hypertension during or within one year of his military service, other than to reference the unsupported notation from the March 2007 VA examination.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of hypertension during his military service or continuity of any hypertension symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without competent or credible evidence of hypertension within one year after service, the Veteran is also not entitled to application of the presumptive provisions relevant to hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, despite review by two medical professionals, there is no probative evidence of any connection between the Veteran's current hypertension and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In fact, the probative medical evidence of record weighs against such a conclusion.  Specifically, as noted above, the August 2010 VA medical opinion indicates that the Veteran's hypertension is most likely due to obesity and genetic factors and is not likely related to his military service.  Therefore, the competent medical evidence of record weighs against a finding of a direct connection between the Veteran's current hypertension and his military service such that service connection cannot be granted on this basis either.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for hypertension in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for hypertension on a direct, presumptive, secondary, or aggravated basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for hypertension, including as secondary to a service-connected diabetes mellitus, is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


